DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment to the claims filed on 02/22/2022 has been acknowledged and entered. Claims 2-5 and 19-21 have been cancelled and new claims 25-27 have been added. 

	Allowable Subject Matter
Claims 1, 6-8, and 22-27 are allowed over the prior art.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1, 6-8, and 22-27 are allowed because the prior art of record neither anticipate nor rendered obvious the limitations of base claim 1 including “a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-type doped epitaxial semiconductor material grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface and a first downward facing surface; a first contact metal on the first downward facing surface; a second contact metal on the first upward facing surface; a second raised feature in a p-type channel field effect transistor (PFET) region on the substrate; a second p-type doped epitaxial semiconductor material grown on the second raised feature, the second x” and the limitations of base claim 25 including “a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-type doped epitaxial semiconductor material grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface and a first downward facing 

In example:
(i) Wang et al. (U.S. Patent Pub. No. 2019/0164966) teaches a semiconductor device, comprising: a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-type doped epitaxial semiconductor material grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface and a first downward facing surface; a first contact metal on the first downward facing surface; a second contact metal on the first upward 
(ii) Wu et al. (U.S. Patent Pub. No. 2020/0058563) teaches a similar semiconductor device comprising a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-type doped epitaxial semiconductor material  grown on the first raised feature, the first n-type doped epitaxial semiconductor material having a first upward facing surface and a first downward facing surface; a second contact metal on the first upward facing surface; a second raised feature in a p-type channel field effect transistor (PFET) region on the substrate; a second p-type doped epitaxial semiconductor material grown on the second raised feature, the second p-type doped epitaxial semiconductor material having a second upward facing surface and a second downward facing surface; and a fourth contact metal on the second upward facing surface, wherein the fourth contact metal is different from the second contact metal, but fails to specifically teach wherein the first contact metal is different from the third contact metal.
(iii) Huang et al. (U.S. Patent Pub. No. 2019/0157406) teaches a first raised feature in a n-type channel field effect transistor (NFET) region on a substrate; a first n-. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy J Joy whose telephone number is (571)270-7445. The examiner can normally be reached Mon-Fri; 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on (571)-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY J JOY/Examiner, Art Unit 2816                                                                                                                                                                                                        February 26, 2022

/ERROL V FERNANDES/Primary Examiner, Art Unit 2894